

116 S4210 RS: SHARE Act of 2020
U.S. Senate
2020-07-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IICalendar No. 624116th CONGRESS2d SessionS. 4210[Report No. 116–321]IN THE SENATE OF THE UNITED STATESJuly 2, 2020Mr. Johnson (for himself and Mr. Peters) introduced the following bill; which was read twice and referred to the Committee on Homeland Security and Governmental AffairsDecember 14, 2020Reported by Mr. Johnson, with an amendmentStrike out all after the enacting clause and insert the part printed in italicA BILLTo amend the Homeland Security Act of 2002 to authorize the transfer of certain equipment during a public health emergency, and for other purposes.1.Short titleThis Act may be cited as the Securing Healthcare and Response Equipment Act of 2020 or the SHARE Act of 2020. 2.Transfer of equipment during a public health emergency(a)AmendmentTitle V of the Homeland Security Act of 2002 (6 U.S.C. 311) is amended by adding at the end the following:529.Transfer of equipment during a public health emergency(a)Authorization of transfer of equipmentDuring a public health emergency declared by the Secretary of Health and Human Services under section 319(a) of the Public Health Service Act (42 U.S.C. 247d(a)), the Secretary, at the request of the Secretary of Health and Human Services, may transfer to the Department of Health and Human Services, on a reimbursable basis, personal protection equipment or medically necessary equipment in the possession of the Department. (b)Determination by Secretaries(1)In generalIn carrying out this section—(A)before requesting a transfer under subsection (a), the Secretary of Health and Human Services shall determine whether the personal protection equipment or medically necessary equipment is otherwise available, including available by required performance of a contract or order under section 101 of the Defense Production Act of 1950 (50 U.S.C. 4511); and(B)the Secretary shall determine whether the personal protection equipment or medically necessary equipment requested to be transferred under subsection (a) is excess equipment.(2)NotificationThe Secretary of Health and Human Services and the Secretary shall each submit to Congress a notification explaining the determination made under subparagraphs (A) and (B), respectively, of paragraph (1). (c)Required inventoryThe Secretary shall—(1)maintain an inventory of all personal protection equipment and medically necessary equipment in the possession of the Department; and(2)make the inventory required under paragraph (1) available, on a continual basis, to—(A)the Secretary of Health and Human Services; and(B)the Committee on Appropriations and the Committee on Homeland Security and Governmental Affairs of the Senate and the Committee on Appropriations and the Committee on Homeland Security of the House of Representatives..(b)Table of contents amendmentThe table of contents in section 1(b) of the Homeland Security Act of 2002 (Public Law 107–296; 116 Stat. 2135) is amended by inserting after the item relating to section 528 the following:Sec. 529. Transfer of equipment during a public health emergency..1.Short titleThis Act may be cited as the Securing Healthcare and Response Equipment Act of 2020 or the SHARE Act of 2020. 2.Transfer of equipment during a public health emergency(a)AmendmentTitle V of the Homeland Security Act of 2002 (6 U.S.C. 311 et seq.) is amended by adding at the end the following:529.Transfer of equipment during a public health emergency(a)Authorization of transfer of equipmentDuring a public health emergency declared by the Secretary of Health and Human Services under section 319(a) of the Public Health Service Act (42 U.S.C. 247d(a)), the Secretary, at the request of the Secretary of Health and Human Services, may transfer to the Department of Health and Human Services, on a reimbursable basis, excess personal protective equipment or medically necessary equipment in the possession of the Department. (b)Determination by Secretaries(1)In generalIn carrying out this section—(A)before requesting a transfer under subsection (a), the Secretary of Health and Human Services shall determine whether the personal protective equipment or medically necessary equipment is otherwise available; and(B)before initiating a transfer under subsection (a), the Secretary, in consultation with the heads of each component within the Department, shall—(i)determine whether the personal protective equipment or medically necessary equipment requested to be transferred under subsection (a) is excess equipment; and(ii)certify that the transfer of the personal protective equipment or medically necessary equipment will not adversely impact the health or safety of officers, employees, or contractors of the Department. (2)NotificationThe Secretary of Health and Human Services and the Secretary shall each submit to Congress a notification explaining the determination made under subparagraphs (A) and (B), respectively, of paragraph (1). (3)Required inventory(A)In generalThe Secretary shall—(i)acting through the Chief Medical Officer of the Department, maintain an inventory of all personal protective equipment and medically necessary equipment in the possession of the Department; and(ii)make the inventory required under clause (i) available, on a continual basis, to—(I)the Secretary of Health and Human Services; and(II)the Committee on Appropriations and the Committee on Homeland Security and Governmental Affairs of the Senate and the Committee on Appropriations and the Committee on Homeland Security of the House of Representatives.(B)FormEach inventory required to be made available under subparagraph (A) shall be submitted in unclassified form, but may include a classified annex..(b)Table of contents amendmentThe table of contents in section 1(b) of the Homeland Security Act of 2002 (Public Law 107–296; 116 Stat. 2135) is amended by inserting after the item relating to section 528 the following:Sec. 529. Transfer of equipment during a public health emergency..(c)Strategic national stockpileSection 319F–2(a) of the Public Health Service Act (42 U.S.C. 247d–6b(a)) is amended by adding at the end the following:(6)Transfers of itemsThe Secretary, in coordination with the Secretary of Homeland Security, may sell drugs, vaccines and other biological products, medical devices, or other supplies maintained in the stockpile under paragraph (1) to a Federal agency or private, nonprofit, State, local, tribal, or territorial entity for immediate use and distribution, provided that any such items being sold are—(A)within 1 year of their expiration date; or(B)determined by the Secretary to no longer be needed in the stockpile due to advances in medical or technical capabilities..3.National strategic stockpile of personal protective equipment for first responders(a)In generalTitle V of the Homeland Security Act of 2002 (6 U.S.C. 311 et seq.), as amended by section 2, is amended by adding at the end the following:530.National strategic stockpile of personal protective equipment for first responders(a)DefinitionsIn this section—(1)the term first responder means a public safety officer as defined in section 1204 of title I of the Omnibus Crime Control and Safe Streets Act of 1968 (34 U.S.C. 10284); and (2)the term personal protective equipment includes protective clothing, helmets, gloves, face shields, goggles, face masks, and other supplies or equipment designed to protect the wearer from injury or the spread of infection or illness, as the Secretary determines appropriate.(b)Authorization(1)In generalThe Secretary may—(A)establish and maintain a stockpile of personal protective equipment for use by first responders during an emergency declared under section 501(b) of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5191(b)) or under the National Emergencies Act (50 U.S.C. 1601 et seq.); and(B)make such personal protective equipment available, on a reimbursable basis, to first responder agencies.(2)Determination of SecretaryThe Secretary shall, in consultation with the Secretary of Health and Human Services, determine what quantities of equipment shall be appropriate to maintain the stockpile authorized under paragraph (1). (c)ReimbursementIn lieu of reimbursement from a first responder agency under subsection (b), the Secretary may accept reimbursement from the State, or political subdivision thereof, in which the first responder agency is located.(d)ReportNot later than 1 year after the date of enactment of this section, the Secretary shall submit to Congress a report on the progress made on establishing a stockpile under this section, including the quantity of materials that have been obtained and a description of the plans of the Department to maintain the stockpile..(b)Technical and conforming amendmentThe table of contents in section 1(b) of the Homeland Security Act of 2002 (Public Law 107–296; 116 Stat. 2135) is amended by inserting after the item relating to section 529, as added by section 2, the following:Sec. 530. National strategic stockpile of personal protective equipment for first responders..December 14, 2020Reported with an amendment